Simmons, C. J.
1. In determining whether or not a superior court erred in dealing with a certiorari, this court must ascertain the facts by looking to the statements made in the answer to the writ of certiorari, and consequently allegations in a petition for certiorari can not, except as verified by the answer, be considered.
2. Applying this obviously correct rule to the present case, it manifestly appears that the verdict rendered in the justice’s court, in the plaintiff’s favor, was right and the only result which could have been legally arrived at under the pleadings and the evidence. This being so, the court erred in sustaining the certiorari sued out by the defendants.

Judgment reversed.


All the Justices concurring.